Case: 17-50084      Document: 00514333509         Page: 1    Date Filed: 02/02/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                         United States Court of Appeals

                                    No. 17-50084
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                       February 2, 2018
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

JORDAN JERICHO BAUTISTA-GUNTER, also known as Jordan Jericho
Bautista Gunter, also known as Jordan Bautista Gunter, also known as Jordan
Bautista, also known as Jordan Gunter, also known as Forrest Gunter, also
known as Jordan J. Burghard Gunter, also known as Forrest Jordan Gunter,
also known as Jordan J. Burghard, also known as Jordan Forrest Gunter, also
known as Jordan Jordan Burghard Gunter, also known as Forrest J. Gunter,
also known as Forrest Jordan Burghard Gunter,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:16-CR-176-1


Before REAVLEY, PRADO, and GRAVES, Circuit Judges.
PER CURIAM: *
       Jordan Jericho Bautista-Gunter appeals his guilty plea convictions for
possession of a firearm by a prohibited person and carrying a weapon on an


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-50084    Document: 00514333509    Page: 2   Date Filed: 02/02/2018


                                No. 17-50084

aircraft. He argues that the district court erred by denying his motion to
withdraw his guilty plea because the Government breached its promise,
contained in his plea agreement, that it would not oppose his receipt of a
U.S.S.G. § 3E1.1 adjustment for acceptance of responsibility.
      We need not decide whether the Government breached the plea
agreement because it cured any breach by making sufficiently clear, both in its
amended sentencing memorandum and during Bautista-Gunter’s sentencing
hearing, its intention to remain silent regarding whether Bautista-Gunter
should receive the § 3E1.1 adjustment. See United States v. Purser, 747 F.3d
284, 293-94 (5th Cir. 2014). Although the Government referred during the
sentencing hearing to the position expressed in its original sentencing
memorandum, the Government’s expressions of its intention to remain silent
in accordance with the plea agreement were not “equivocal or half-hearted.”
Id. at 293 n.44.
      AFFIRMED.




                                      2